—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered March 24, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his objection to the prosecutor’s summation because he failed to seek curative instructions or move for a mistrial (see, People v Nuccie, 57 NY2d 818; People v Acevedo, 156 AD2d 569; People v Coker, 135 AD2d 723; People v Richardson, 114 AD2d 980; People v Baldo, 107 AD2d 751). In any event, the prosecutor’s comments made during summation "did not exceed the broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399) or were a fair response to the defense counsel’s summation and accurately reflected the testimony at the trial.
The defendant’s contention that the sentence was excessive is without merit (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Santucci, Krausman and Goldstein, JJ., concur.